Case 19-10317    Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46   Desc Exhibit
                     Ex 3 Ratification Agreement Page 1 of 21


                                  EXHIBIT 3

                         RATIFICATION AGREEMENT




                                      23
HTPL: 740676v3
   Case 19-10317      Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46              Desc Exhibit
                          Ex 3 Ratification Agreement Page 2 of 21


                     RATIFICATION AND AMENDMENT AGREEMENT


        This RATIFICATION AND AMENDMENT AGREEMENT (this "Ratification
Agreement"), dated as of ·                    , 2019, is by and between BON WORTH, INC. as
debtor and debtor-in-possession ("Bon Worth" or "Company"), and CROSSROADS FUNDING
I, LLC, in its capacity as lender ("Crossroads").



        WHEREAS, Bon Worth has commenced a case under chapter 11 ofthe Bankruptcy Code
(as defined herein) in the Bankruptcy Court (as defined herein) and Bon Worth has retained
possession of its assets and is authorized under the Bankruptcy Code to continue the operation of
its businesses as a debtor-in-possession;

        WHEREAS, prior to the commencement of the Chapter 11 Case (as defined herein),
Crossroads made loans and advances and provided other financi~l or credit accommodations to
Bon Wm1h secured by substantially all assets of Bon Worth as set fmih in the Loan Documents
(as defined herein) ;

        WHEREAS, Bon Worth is requesting that the Bankruptcy Court approve post-petition
financing pursuant to which Crossroads may make senior post-petition loans and advances, and
provide other financial accommodations, to Bon Worth secured by substantially all of Bon Worth's
assets as set forth in the Financing Order and the Loan Documents (as defined herein);

        WHEREAS, Bon Worth has requested that Crossroads make post-petition loans and
advances and provide other financial or credit accommodations to Bon Worth and make certain
amendments to the Credit Agreement (as defined herein) and the other Loan Documents (as
defined herein), and Crossroads is willing to do so, subject to the terms and conditions contained
herein; and

       NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Crossroads and Bon Worth mutually covenant, warrant and
agree as follows:

          1.     DEFINITIONS.

               1.1     Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below and the Credit Agreement and the other Loan Documents
shall be deemed and are hereby amended to include, in addition and not in limitation, each of the
following definitions:

                       (a)   "Bankruptcy Court" means the United States Bankruptcy Court
for the Western District ofNorth Carolina.

                       (b)    "Bankruptcy Code" means the United States Bankruptcy Code,
being Title 11 of the United States Code as enacted in 1978, as the same has heretofore been or

                                                1
HTPL: 739735v5
 Case 19-10317         Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46             Desc Exhibit
                           Ex 3 Ratification Agreement Page 3 of 21


may hereafter be amended, recodified, modified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

                       (c)   "Bankruptcy Events" means the commencement ofthe Chapter 11
Case, and/or the occurrence and/or existence of any defaults under agreements that have no effect
under the terms of the Bankruptcy Code as a result of the commencement the Chapter 11 Case.

                       (d)    "Budget" means the thirteen (13) week budget delivered to
Crossroads in accordance with Section 5.3 of the Ratification Agreement (a summary of such
initial Budget is attached to the Ratification Agreement as Exhibit A, in form and substance
approved by Crossroads), together with any subsequent or amended budgets thereto delivered to
Crossroads, in form and substance satisfactory to Crossroads (each such subsequent budget, a
"Budget"), in accordance with the terms and conditions of the Ratification Agreement.

                        (e)   "Carve-Out" shall have the meaning set forth in the Financing
Order.

                   (f)   "Chapter 11 Case" means the case under Chapter 11 of the
Bankruptcy Code commenced by Bon Worth which is pending in the Bankruptcy Court.

                      (g)    "Committee" means any official committee of unsecured creditors
in the Chapter 11 Case pursuant to Section 1102 of the Bankruptcy Code.

                     (h)   "Credit Agreement" means the Loan and Security Agreement
dated as of February 21, 2019, by and between Bon Worth and Crossroads, as assignee of
Crossroads Financing, LLC.

                        (i)    "Debtor" means Bon Worth as debtor and debtor-in-possession in
the Chapter 11 Case.

                     G)     "Financing Order" means the Interim Financing Order, the
Permanent Financing Order and such other orders relating thereto or authorizing the granting of
credit by Crossroads to Bon Worth on an emergency, interim or permanent basis pursuant to
Section 364 of the Bankruptcy Code as may be issued or entered by the Bankruptcy Court in the
Chapter I I Case.

                       (k)     "Interim Financing Order" means, the order of the Bankruptcy
Court entered in the Chapter II Case after an interim hearing, in the form attached hereto as
Exhibit B and/or otherwise in form and substance satisfactory to Crossroads, together with all
extension, modifications, and amendments thereto consented to by Crossroads, which, among
other matters but not by way of limitation, authorizing, on an interim basis, Bon Worth to execute
and perform under the terms of the Loan Documents, as amended and supplemented by the terms
and conditions of the Ratification Agreement.

                       (1)   "Loan Documents" means, the Credit Agreement, each Loan
Document, and each other agreement, instrument, or documents entered into by any party related
thereto or executed in connection therewith or any of the Obligations including this Ratification
Agreement, as each of the same now exists or may hereafter be amended from time to time.

                                                2
HTPL: 73973Sv5
 Case 19-10317       Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46                 Desc Exhibit
                         Ex 3 Ratification Agreement Page 4 of 21


                       (m)     "Loan Parties" means Bon Worth and the Guarantors.

                       (n)     "Merchant Coterie" means Merchant Coterie, Inc., or an affiliate
thereof.

                     (o)   "Merchant Coterie Agreement" means that certain agreement
between the Debtor and Merchant Coterie pursuant to which Merchant Coterie will sell inventory
and/or make advances to the Debtor and be granted certain claims and liens in connection
therewith.

                     (p)      "Merchant Coterie Subordination Agreement" means that
subordination agreement entered into between Crossroads and Merchant Coterie with respect to
the claims and liens that may be granted to Merchant Coterie under the Merchant Coterie
Agreement, substantially in the form annexed hereto as Exhibit C.

                         (q)    "Payment in Full" or "Paid in Full" means (a) all ofthe liquidated
Obligations have been paid in full in cash; (b) in the case of any contingent Obligations, including
without limitation any payments that have been provisionally credited to the Obligations and any
continuing obligations (contingent or otherwise) that Crossroads shall have furnished Crossroads
with cash collateral or an indemnification from a person, and pursuant to terms and conditions, in
each case which are satisfactory to Crossroads in its reasonable discretion in all respects, and; (c)
all other liabilities to Crossroads in respect of matters or circumstances known to Crossroads at
the time which are reasonably expected to result in any actual loss, cost, damage or expense
(including reasonable attorneys' fees and legal expenses) to Crossroads for which Crossroads is
entitled to indemnification by Bon Worth under the terms of the any Loan Document, Bon Worth
shall have furnished Crossroads with cash collateral in an amount satisfactory to Crossroads in its
reasonable discretion.

                        (r)    "Permanent Financing Order" means, the order of the
Bankruptcy Court entered in the Chapter 11 Case after a final hearing of the Bankruptcy Court,
which order shall be in form and substance satisfactory to Crossroads and from which no appeal
or motion to reconsider has been filed, together with all extensions, modifications and amendments
thereto, consented to by Crossroads, which among other matters, but not by way of limitation,
authorizing Bon Worth to obtain credit, incur the Post-Petition Obligations, and grant Liens
therefor and granting super-priority expense claims to Crossroads with respect to all obligations
due Crossroads, subject to no priority claim or administrative expenses of the Chapter 11 Case or
any other entity (other than the Pre-Petition Priority Liens and the Carve-Out).

                       (s)     "Petition Date" means the date of the commencement of the
Chapter 11 Case.

                       (t)     "Post-Petition Collateral" means, collectively, all now existing
and hereafter acquired real and personal property of Bon Worth's estate, wherever located (but
excluding the prepetition retainer Bon Worth's bankruptcy counsel or financial advisor received),
of any kind, nature or description, including any such property in which a lien is granted to
Crossroads pursuant to the Loan Documents, the Financing Order or any other order entered or
issued by the Bankruptcy Court, and shall include, without limitation:


                                                 3
HTPL: 739735v5
 Case 19-10317         Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46                   Desc Exhibit
                           Ex 3 Ratification Agreement Page 5 of 21


                                (i)     all of the Pre-Petition Collateral; (ii) all Accounts; (iii) all
general intangibles, including, without limitation, all intellectual property; (iv) all goods,
including, without limitation, Inventory and Equipment (as such terms are defined in the UCC);
(v) all real property and fixtures; (vi) all chattel paper, including, without limitation, all tangible
and electronic chattel paper; (vii) all instruments, including, without limitation, all promissory
notes; (viii) documents and all credit card sales drafts, credit card sales slips or charge slips or
receipts, and other forms of store receipts; (ix) deposit accounts; (x) all letters of credit, banker's
acceptances and similar instruments and including all letter-of-credit rights; (xi) all supporting
obligations and all present and future liens, security interests, rights, remedies, title and interest in,
to and in respect of accounts receivable and other Collateral, including (A) rights and remedies
under or relating to guaranties, contracts of suretyship, letters of credit and credit and other
insurance related to the Collateral, (B) rights of stoppage in transit, replevin, repossession,
reclamation and other rights and remedies of an unpaid vendor, lienor or secured party, (C) goods
described in invoices, documents, contracts or instruments with respect to, or otherwise
representing or evidencing, accounts receivables or other Collateral, including returned,
repossessed and reclaimed goods, and (D) deposits by and property of account debtors or other
persons securing the obligations of account debtors; (xii) all (A) investment property (including
securities, whether certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (B) monies, credit balances, deposits and other
property of Bon Worth now or hereafter held or received by or in transit to Crossroads or at any
depository or other institution from or for the account of Bon Worth, whether for safekeeping,
pledge, custody, transmission, collection or otherwise; (xiii) all commercial tort claims, including,
without limitation, those identified by Bon Worth in its filings in the Chapter 11 Case; (xiv) all
records; and (xv) to the extent not covered by the foregoing clauses, all products and proceeds of
the foregoing, in any form, including insurance proceeds and all claims against third parties for
loss or damage to or destruction of or other involuntary conversion of any kind or nature of any or
all ofthe other Collateral.

                              (ii)   For the avoidance of doubt, Post-Petition Collateral shall not
include any avoidance actions arising under sections 544, 545, 546, 547, 548, 549, 550 or any
similar provisions of the Bankruptcy Code including recoveries under 11 U.S.C. § 506(c) or any
carve out under 11 U.S.C. § 552, except to the extent permitted under the final Financing Order.

                        (u)     "Post-Petition Obligations" means all Obligations (as defined in
the Credit Agreement) of Bon Worth arising on and after the Petition Date and whether arising on
or after the conversion or dismissal of the Chapter 11 Case, or before, during and after the
confirmation of any plan of reorganization in the Chapter 11 Case, and whether arising under or
related to this Ratification Agreement, the Credit Agreement, the other Loan Documents, a
Financing Order, by operation of law or otherwise, and whether incurred by Bon Worth as
principal, surety, endorser, guarantor or otherwise and including, without limitation, all principal,
interest, financing charges, letter of credit fees, unused line fees, servicing fees, line increase fees,
debtor-in-possession facility fees, early termination fees, other fees, commissions, costs, expenses
and attorneys', accountants' and consultants' fees and expenses incurred in connection with any
of the foregoing. For the avoidance of doubt, all such fees shall be reasonable, and the Post-
Petition Obligations shall include that portion of the Pre-Petition Indebtedness, which has been
"rolled-up" from time to time as provided in the Financing Order.


                                                    4
HTPL: 739735v5
 Case 19-10317         Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46               Desc Exhibit
                           Ex 3 Ratification Agreement Page 6 of 21


                        (v)     "Pre-Petition Collateral" means, collectively, (i) all "Collateral"
as such term is defined in the Credit Agreement as in effect immediately prior to the Petition Date
and (ii) all other security for the Pre-Petition Indebtedness as provided in the Credit Agreement
and the other Loan Documents immediately prior to the Petition Date.

                        (w)    "Pre-Petition Indebtedness" means all Obligations (as such term
is defined in the Credit Agreement) arising at any time before the Petition Date.

                      (x)     "Pre-Petition Priority Liens" means, collectively, the Liens
permitted by the Loan Documents, to the extent any such permitted Liens are valid, enforceable,
properly perfected, non-avoidable and senior in priority to the Liens securing the Pre-Petition
Indebtedness as ofthe Petition Date.

                     (y)     "Ratification Agreement" means this Ratification and
Amendment Agreement, dated as of the [August _, 20 19], between Bon Worth and Crossroads,
as the same may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

                     (z)     "Ratification Closing Date" means the date on which the
Bankruptcy Court enters the Financing Order.

                 1.2    AMENDMENTS TO DEFINITIONS.

                       (a)      Collateral. All references to the term "Collateral" in the Credit
Agreement or the other Loan Documents, or any other term referring to the security for the Pre-
Petition Indebtedness, shall be deemed, and each such reference is hereby amended to mean,
collectively, the Pre-Petition Collateral and the Post-Petition Collateral.

                       (b)     Bon Worth. All references to Bon Worth, including, without
limitation, to the term "Borrower" or "Borrowers" in the Credit Agreement or the other Loan
Documents shall be deemed, and each such reference is hereby amended, to mean and include Bon
Worth as defined herein, and its successors and assigns (including any trustee or other fiduciary
hereafter appointed as its legal representative or with respect to the property of the estate of such
corporation whether under Chapter 11 of the Bankruptcy Code or any subsequent Chapter 7 case
and its successor upon conclusion of the Chapter 11 Case of such corporation).

                      (c)     Loan Documents. All references to the term "Loan Documents" in
the Credit Agreement or any of the other Loan Documents shall be deemed, and each such
reference is hereby amended, to include, in addition and not in limitation, this Ratification
Agreement and all of the Loan Documents, as ratified, assumed and adopted by Bon Worth
pursuant to the terms of the Ratification Agreement, as amended and supplemented thereby, and
the Financing Order, as each of the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

                     (d)     Credit Agreement. All references to the term "Agreement" in the
Credit Agreement or the term "Credit Agreement" in the other Loan Documents shall be deemed,
and each such reference is hereby amended, to mean the Credit Agreement (as defined in the


                                                  5
HTPL: 739735v5
 Case 19-10317         Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46                    Desc Exhibit
                           Ex 3 Ratification Agreement Page 7 of 21


Ratification Agreement), and as ratified, assumed and adopted by Bon Worth pursuant to the terms
hereof and the Financing Order.

                       (e)    Advances. All references to the term "Advances" or "Obligations"
in the Credit Agreement, this Ratification Agreement or the other Loan Documents shall be
deemed, and each such reference is hereby amended, to mean both the Pre-Petition Indebtedness
and the Post-Petition Obligations.

                     (f)     Initial Term. The definition of "Initial Term" set forth in the Credit
Agreement is hereby deleted in its entirety and the following substituted therefor:

                                "Initial Term" shall mean the earliest to occur of (a) February 21,
                 2020, (b) thirty (30) days after the entry of the Interim Financing Order if the
                 Permanent Financing Order has not been entered prior to the expiration of such
                 thirty (30) day period (or such longer period if consented to in writing by
                 Crossroads), (c) substantial consummation (as defined in Section 1101 of the
                 Bankruptcy Code), but in any event not later than the effective date of a plan of
                 reorganization filed in the Chapter 11 Case pursuant to an order entered by the
                 Bankruptcy Court, (d) the date the Bankruptcy Court orders the conversion of the
                 bankruptcy case of Debtor to a Chapter 7, (e) the date this Agreement is otherwise
                 terminated for any reason whatsoever pursuant to the terms of this Agreement, (f)
                 subject to the Financing Order, the acceleration of the Obligations or termination
                 of this Agreement hereunder, including without limitation, as a result of the
                 occurrence of an Event of Default, (g) the closing of the sale of all or substantially
                 all of the Debtor's assets provided, however, that for the purpose of determining
                 the "Contractual Termination Date," the Initial Term shall be February 21, 2020."

                     (g)    Reserves. The definition of"Availability Reserves" set forth in the
Credit Agreement is hereby amended and restated in its entirety as follows:

                                 "Availability Reserves" means, as of any date of determination,
                 such amounts that Crossroads establishes in its reasonable discretion (from the
                 perspective of a secured, asset based lender making advances of the type provided
                 by the Credit Agreement, including as amended pursuant to the Ratification
                 Agreement) from time to time to reduce the amount of Advances that would
                 otherwise be available to Bon Worth under the Borrowing Base (a) to reflect
                 events, conditions, contingencies or risks which affect the assets, business or
                 prospects of Bon Worth (including, without limitation, all administrative expense
                 claims and priority claims that are required to be paid in the Chapter 11 Case), or
                 the Collateral or its value, or the enforceability, perfection or priority of Crossroads'
                 security interest in the Collateral, as the term "Collateral" is defined in this
                 Agreement, or (b) to reflect Crossroads' good faith judgment that any collateral
                 report or financial information relating to Bon Worth and furnished to Crossroads
                 may be incomplete, inaccurate or misleading in any material respect."

                     (h)   Guarantors. The definition of "Guarantors" set forth in the Credit
Agreement is hereby amended and restated in its entirety as follows:


                                                    6
HTPL: 739735v5
 Case 19-10317         Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46                  Desc Exhibit
                           Ex 3 Ratification Agreement Page 8 of 21



                               "Guarantors" all individuals and entities now or hereafter
                 guaranteeing the Obligations, but not including Validity Guarantees by David
                 Herman and William Red (which Validity Guarantees shall be ratified and
                 confirmed)."

                     (i)    Key Employees. The definition of"Key Employees" set forth in the
Credit Agreement is hereby amended and restated in its entirety as follows:

                                "Key Employees." David Herman and William Red."

                 1.3    Interpretation.

                      (a)     For purposes of this Ratification Agreement, unless otherwise
defined or amended herein, including, but not limited to, those terms used or defined in the recitals
hereto, all terms used herein shall have the respective meanings assigned to such terms in the
Credit Agreement, as amended, supplemented or otherwise modified by this Ratification
Agreement.

                        (b)    All terms not specifically defined herein which are defined in the
Uniform Commercial Code, as in effect in the State ofNew York as ofthe date hereof, shall have
the meaning set forth therein, except that the term "Lien" or "lien" shall have the meaning set forth
in § 101 (3 7) of the Bankruptcy Code.

         2.      ACKNOWLEDGMENTS.

               2.1     Pre-Petition Indebtedness. Bon Worth acknowledges, confirms and agrees
that, as of August 3, 2019, Bon Worth was indebted to Crossroads in respect of all Pre-Petition
Indebtedness in an aggregate principal amount of not less than $923,468.00 which is
unconditionally owing by Bon Worth to Crossroads, without offset, defense or counterclaim of
any kind, nature and description whatsoever.

                 2.2     Acknowledgment of Security Interests.            Bon Worth acknowledges,
confirms and agrees that Crossroads, has and shall continue to have (a) valid, enforceable and
perfected first priority and senior security interests in and liens upon all Pre-Petition Collateral and
Post-Petition Collateral, in each case, subject only to the Carve-Out and Pre-Petition Priority Liens.

               2.3    Binding Effect of Documents. Bon Worth acknowledges, confirms and
agrees that the agreements and obligations of Bon Worth contained in the Loan Documents
constitute the legal, valid and binding obligations of Bon Worth enforceable against it in
accordance with the terms thereof.

        3.     ADOPTION AND RATIFICATION. Bon Worth ratifies, assumes, adopts and
agrees to be bound by all of the Loan Documents, as supplemented and amended by this
Ratification Agreement, and in accordance with the Financing Order. Bon Worth ratifies, restates,
affirms and confirms all of the terms and conditions of the Loan Documents, as amended and
supplemented pursuant hereto and the Financing Order, and Bon Worth, as debtor and debtor-in-



                                                   7
HTPL; 739735v5
 Case 19-10317         Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46             Desc Exhibit
                           Ex 3 Ratification Agreement Page 9 of 21



possession, agrees to be fully bound by the terms of the Loan Documents to which Bon Worth is
a party.

          4.     GRANT OF SECUIUTY INTEREST.

        As collateral security for the prompt performance, observance and payment in full of all of
the Indebtedness (including the Pre-Petition Indebtedness and the Post-Petition Obligations), Bon
Worth, as debtor and debtor-in-possession, hereby grants, pledges and assigns to Crossroads, and
also confirms, reaffirms and restates the prior grant to Crossroads of, continuing senior priority
security interests in and liens upon, and rights of setoff against, all of the Collateral.

         5.      ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

        In addition to the representations, warranties and covenants made by Bon Worth to
Crossroads, under the Credit Agreement or the other Loan Documents (in each case, for the
avoidance of doubt, as amended by or provided in this Ratification Agreement), Bon Worth
represents, warrants and covenants to Crossroads the following (which shall survive the execution
and delivery of this Ratification Agreement), the truth and accuracy of which, or compliance with,
to the extent such compliance does not violate the terms and provisions of the Bankruptcy Code,
shall be a continuing condition precedent to the making of Advances (other than protective
advances) by Crossroads:

               5.1     Financing Order. No Loan Party shall seek to have any Financing Order
vacated, modified, reversed on appeal, or vacated or modified by any order of the Bankruptcy
Court (other than as consented to by Crossroads).

               5.2     Use of Proceeds. Notwithstanding anything to the contrary set forth in the
Credit Agreement or any other Loan document, during the term of the financing, all Advances and
Letters of Credit provided by Crossroads to Bon Worth on and after the Ratification Closing Date
pursuant to the Financing Order, the Credit Agreement or otherwise, shall only be used by Bon
Worth to the extent (a) provided for in the Budget, (b) the repayment of the Indebtedness, and (c)
as authorized by the Bankruptcy Court and consented to by Crossroads in writing.

                 5.3    Budget.

                      (a)     Bon Worth has prepared and delivered to Crossroads a thirteen (13)
week post-petition Budget. The Budget has been thoroughly reviewed by Bon Worth and its
management and sets forth, for the periods covered thereby, projected weekly cash receipts and
cash disbursements for each week (each such week ending on Sunday) of the thirteen (13)
consecutive week period commencing with the week ending [August_, 2019]. Subsequent
thirteen (13) week budgets shall be delivered to Crossroads, in form and substance satisfactory to
Crossroads, during the ninth week of the Budget. Upon approval by Crossroads, such budget shall
be deemed to be the Budget for the next thirteen (13) week period.

                       (b)    Not later than 3:00p.m. (Pacific time) on the Wednesday of each
week commencing with the Wednesday following the first full week ending after the Petition Date,
Bon Worth shall furnish to Crossroads a weekly report (the "Budget Compliance Report") that
(i) sets forth as of the preceding Sunday of each such week on a cumulative basis from the

                                                8
HTPL: 739735v5
 Case 19-10317       Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46               Desc Exhibit
                        Ex 3 Ratification Agreement Page 10 of 21


beginning of the period of time covered by the Budget (each such thirteen week period referred to
herein as a "Measurement Period"), Bon Worth's actual cash receipts and disbursements for such
week, noting therein adverse variances from values set forth for such periods in the Budget, and
(ii) an explanation for all such adverse variances greater than ten percent (10%) in any line items
or sub-line items, certified by an officer of Bon Worth. Such report/reconciliation shall also note
any variances with values set forth in the Budget as of the day of such report/reconciliation.

                         (c)     Bon Worth acknowledges, confirms and agrees that the following
covenants shall be tested pursuant to the Budget Compliance Report for the applicable
Measurement Period ending as of each Sunday, with such testing commencing on the Wednesday
following the first full week ending after the Petition Date: (i) the actual total cash receipts,
including receipts from the Merchant Processor, shall not be less than ninety percent (90%) of the
projected total cash receipts set forth in the Budget in respect of such Measurement Period, and
(ii) the actual total cash disbursements shall not be more than one hundred and ten percent (110%)
of the projected total cash disbursements set forth in the Budget in respect of such Measurement
Period.

                        (d)      Bon Worth hereby confirms, acknowledges and agrees that, unless
waived in writing by Crossroads, a failure to maintain the deviations in the Budget in an amount
equal to or less than the percentage set forth in Section 5.3(c) hereof shall constitute a material
deviation from the Budget and an additional Event of Default (each, a "Material Budget
Deviation"). Notwithstanding any approval by Crossroads of the Budget or any subsequent or
amended Budget(s), Crossroads will not, and shall not be required to, provide any Advances to
Bon Worth pursuant to the Budget, but shall only provide any Advances in accordance with the
terms and conditions set forth in the Credit Agreement as amended by this Ratification Agreement,
the other Loan Documents and the Financing Order. Crossroads is relying upon Bon Worth's
delivery of, and compliance with, the Budget in accordance with this Section 5.3 in determining
to enter into the post-petition financing arrangements provided for herein.

                        (e)    Notwithstanding any projected amounts set forth in the Budget
relating to the costs and expenses of Crossroads that are reimbursable by Bon Worth or any other
amounts owing by Bon Worth to Crossroads (including, without limitation reasonable attorneys
and consulting fees and expenses) in accordance with the Credit Agreement and the other Loan
Documents, such projections shall not limit, impair, modify or waive Bon Worth's obligation to
pay the actual reasonable amounts due to Crossroads in respect of such costs, expenses and other
amounts owing to Crossroads in accordance with the Credit Agreement and the other Loan
Documents and the actual reasonable amounts paid in respect of such costs, expenses and other
amounts other shall not be subject to the variance compliance set forth in Section 5.3(c).

         6.      DIP FACILITY FEE.

        Bon Worth shall pay to Crossroads a debtor-in-possession financing facility fee on account
of the financing provided by Crossroads to Bon Worth in the Chapter 11 Case, in a total amount
of two percent (2%) of the Maximum Amount, which amount shall be fully earned and payable in
the Ratification Closing Date (the "DIP Facility Fee").




                                                 9
HTPL: 73973Sv5
 Case 19-10317         Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46                Desc Exhibit
                          Ex 3 Ratification Agreement Page 11 of 21



          7.     AMENDMENTS.

               7.1     Maximum Line of Credit. The "Maximum Amount" set forth in Section
1.2.56 of the Credit Agreement is hereby amended to delete the reference to "$1 ,000,000" and
substituting "$1 ,300,000" therefor. Section 1.2.56 of the Credit Agreement is hereby further
amended by adding the following sentence at the end of Section 1.2.56:

                         "As a condition to having the Maximum Amount set in the amount of $1.3
                 million, Crossroads requires that: (i) Merchant Coterie loan not less than
                 $500,000.00 to Bon Worth on a subordinated basis Gunior to Crossroads); and (ii)
                 Merchant Coterie deliver goods to Bon Worth in the amounts and at the times set
                 forth in the Budget. If the conditions set forth in subsections (i) and (ii) of the
                 preceding sentence are not timely met, then the Maximum Amount will be reduced
                 to the amount of$1,000,000.00."

              7.2    Application of Payment to Indebtedness. Section 3.1.3 of the Credit
Agreement is hereby amended by adding the following sentence at the end of Section 3 .1.3:

                         "Notwithstanding anything to the contrary contained in this Agreement or
                 any of the other Loan Documents, Crossroads may, in its discretion, apply any such
                 payments or proceeds first, to the Pre-Petition Indebtedness until such Pre-Petition
                 Indebtedness are paid and satisfied in full and second, to the Post-Petition
                 Obligations until such Post-Petition Obligations are paid and satisfied in full."

              7.3    Additional Financial Reporting Requirements. Section 10.1.4 of the Credit
Agreement is hereby amended by adding the following new subsection at the end of such Section:
                        "(m) Bankruptcy Reporting. Bon Worth shall provide Crossroads with
                 copies of all financial reports, schedules and other materials and information at any
                 time furnished by or on behalf of Bon Worth to the Bankruptcy Court or the
                 Bankruptcy Administrator."

              7.4    Indebtedness. Notwithstanding anything to the contrary contained in the
Credit Agreement, and with the exception of post-petition financing provided by Merchant
Coterie, which is subject to the approval by the Bankruptcy Court, so long as the financing
provided by Crossroads to Bon Worth in the Chapter 11 Case is in effect, Bon Worth shall not
incur or pay any indebtedness other than in accordance with the court-approved Budget and
Merchant Coterie Subordination Agreements.

               7.5    Events of Default. Section 12 of the Credit Agreement is hereby amended
by adding the following subsections at the end of such Section:

                         "(12.19)       Any ofthe following occurs:

                               (i)    The occurrence of any condition or event which
                        permits Crossroads to exercise any of the remedies set forth in the
                        Financing Order upon any "Event of Default" (as defined in any
                        Financing Order);


                                                  10
HTPL: 739735v5
 Case 19-10317   Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46                Desc Exhibit
                    Ex 3 Ratification Agreement Page 12 of 21


                       (ii)    The termination or non-renewal of the Loan
                  Documents as provided for in any Financing Order;

                          (iii)  Any act, condition or event occurring after the
                  Petition Date that has or could reasonably be expected to have a
                  material adverse effect and it is reasonably foreseeable that an Event
                  of Default would occur as a result of such material adverse change;

                          (iv)   The conversion of any Chapter 11 Case to a Chapter
                  7 case under the Bankruptcy Code;

                         (v)   The dismissal of any Chapter 11 Case or any
                  subsequent Chapter 7 case either voluntarily or involuntarily;

                          (vi)   The grant or recognition of a lien on or other interest
                  in any property of any Loan Party, other than a lien or encumbrance
                  permitted by any Financing Order, which is superior to or ranks in
                  parity with Crossroads' security interest in or lien upon the
                  Collateral; or

                         (vii) The grant of an administrative expense claim in the
                  Chapter 11 Case which is superior to or ranks in parity with the
                  claims and rights of Crossroads (other than administrative expense
                  claims permitted by any Financing Order or the Ratification
                  Agreement to be senior in priority of payment to the Indebtedness);

                         (viii) The failure of Bon Worth to comply with any
                  Financing Order or the Ratification Agreement;

                          (xiv) Any Financing Order is modified, reversed, vacated
                  or amended by the Bankruptcy Court or on appeal without the prior
                  written consent of Crossroads;

                        (x)      The appointment of a trustee pursuant to Sections
                  1104(a)(l) or 1104(a)(2) ofthe Bankruptcy Code;

                         (xi)    The appointment of an examiner with special powers
                  pursuant to Section 1104(a) ofthe Bankruptcy Code;

                          (xii) The filing of a plan of reorganization or liquidation
                  which does not provide for payment in full of all Obligations on the
                  effective date thereof in accordance with the terms and conditions
                  contained herein, unless otherwise consented to by Crossroads;

                          (xiii) The confirmation of any plan of reorganization or
                  liquidation in the Chapter 11 Case of any Loan Party which does not
                  provide for payment in full of all Obligations on the effective date


                                            11
HTPL: 739735v5
 Case 19-10317         Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46                 Desc Exhibit
                          Ex 3 Ratification Agreement Page 13 of 21


                        thereof in accordance with the terms and conditions contained
                        herein, unless otherwise consented to by Crossroads;

                                (xiv) The entry of any order permitting, recovery from any
                        portion ofthe Collateral (or from Crossroads) any costs or expenses
                        of preserving or disposing of the Collateral under section 506(c) or
                        section 552(b) ofthe Bankruptcy Code (or otherwise);

                               (xv) The occurrence of any Material Budget Deviation, as
                        defined in Section 5.3(d) of the Ratification Agreement;

                                (xvi) any of the materials previously furnished to
                        Crossroads by Company contain any material misstatements in, or
                        omit to state, any material facts necessary to make the statements
                        therein taken as a whole, in the light of the circumstances under
                        which they were made, or are misleading in any material respect;

                                (xvii) the entry of an order by the Bankruptcy Court
                        authorizing the sale of substantially all of the Borrowers assets under
                        section 363 and/or 365 ofthe Bankruptcy Code (or otherwise) which
                        does not provide for payment in full of the Obligations to Crossroads
                        upon the closing of such sale, unless otherwise consented to by
                        Crossroads"; or

                               (xviii) the breach by Merchant Coterie of any term or
                        provision of the Merchant Coterie Subordination Agreement.

               7.6 Notice. Section 27.2 of the Credit Agreement is hereby amended by
deleting the BORROWER notice section in its entirety and replacing it with the following:

                 BORROWER:             Bon Worth, Inc.
                 Address:              40 Francis Rd
                                       Hendersonville, NC 28792
                 Attention:            David Herman
                 Email:                dherman@bonwo1th.com

               7. 7   Governing Law. Section 30.1 of the Credit Agreement is hereby amended
by deleting such Sections in their entirety and replacing them with the following:

                      "(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER
                 LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE
                 CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
                 OTHER     LOAN    DOCillvffiNT),  THE   CONSTRUCTION,
                 INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
                 AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
                 RESPECT TO ALL MATTERS ARISING HEREUNDER OR
                 THEREUNDER OR RELATED HERETO OR THERETO AS WELL AS ALL

                                                  12
HTPL: 739735v5
 Case 19-10317         Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46               Desc Exhibit
                          Ex 3 Ratification Agreement Page 14 of 21


                 CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR
                 RELATED TO THIS AGREEMENT AND THE OTHER LOAN
                 DOCUMENTS SHALL BE DETERMINED UNDER, GOVERNED BY,
                 AND CONSTRUED IN ACCORDANCE WITH THE (i) LAWS OF THE
                 STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF
                 LAWS PRINCIPLES THEREOF AND (II) TO THE EXTENT APPLICABLE,
                 THE BANKRUPTCY CODE."

                     (a)   The table of Litigation Matters set forth on Exhibit 7.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:

                                         Litigation Matters in Excess of $10,000

                          Bon Worth will update its litigation schedule in conjunction with the
                          filing in the Bankruptcy Court of its Statement of Financial Affairs and,
                          in particular, its response to Question 7 (Legal Actions or Assignments).


         8.      RELEASE.

                 8.1    Release of Pre-Petition Claims.

                        (a)     Subject to the entry of a Final Financing Order, which shall control
in the event of any inconsistency with this Ratification Agreement, in consideration of the
agreements of Crossroads contained herein, Bon Worth, on behalf of itself and its respective
successors, assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Crossroads, and Crossroads' respective
successors and assigns, and its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees and other representatives (Crossroads and
all such other parties being hereinafter referred to collectively as the "Releasees" and individually
as a "Releasee"), of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands and liabilities
whatsoever but, for the avoidance of doubt, excluding any claims or causes of action for gross
negligence or willful misconduct (individually, a "Pre-Petition Released Claim" and collectively,
"Pre-Petition Released Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Bon Worth, or any of its respective successors,
assigns, or other legal representatives may now or hereafter owns, holds, has or claims to have
against the Releasees or any of them for, upon, or by reason of any nature, cause or thing
whatsoever which arises at any time on or prior to the Ratification Closing Date, including, without
limitation, for or on account of, or in relation to, or in any way in connection with the Credit
Agreement, as amended and supplemented through the date hereof, and the other Loan Documents.

               8.2    Release of Post-Petition Claims. Upon the Payment in Full of all of the
Indebtedness, in consideration of the agreements of Crossroads contained herein and the making
of any Revolving Loans by Crossroads, Bon Worth covenants and agrees to execute and deliver


                                                 13
HTPL: 739735v5
 Case 19-10317        Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46                    Desc Exhibit
                         Ex 3 Ratification Agreement Page 15 of 21


in favor of Crossroads a valid and binding termination and release agreement, in form and
substance satisfactory to Crossroads.

          9.     CONDITIONS PRECEDENT.

       The amendments, representations and warranties, covenants, defaults and all other
agreements and obligations contained in Sections 1 through 8 of this Ratification Agreement shall
only become effective upon the satisfaction (or waiver) of all of the following conditions
precedent:

               9.1      Bon Worth shall have complied in full with the notice and other
requirements of the Bankruptcy Code in a manner reasonably acceptable to Crossroads and its
counsel, with respect to the Interim Financing Order) and Crossroads shall have received such
evidence thereof as it shall reasonably require;

              9.2     no trustee or examiner with expanded powers shall have been appointed or
designated with respect to Bon Worth;

                9.3    the Interim Financing Order has been duly entered, is valid, subsisting and
continuing and has not been vacated, reversed, or modified by any order of the Bankruptcy Court
(other than as consented to by Crossroads) and is not subject to any stay pending appeal;

             9.4    the execution and delivery of this Ratification Agreement to be delivered in
connection herewith by Bon Worth and Crossroads in form and substance satisfactory to
Crossroads;

                 9.5      The Interim Financing Order shall provide that Crossroads holds perfected,
first priority security interests in and liens upon the Collateral (subject to the Pre-Petition Permitted
Liens and the Carve-Out).

               9.6    Other than the Existing Defaults (as set forth on Exhibit D to this
Ratification Agreement) and Bankruptcy Events, no Event of Default shall have occurred or be
existing under any of the Loan Documents, as modified pursuant hereto, and assumed by Bon
Worth; and

               9.7   The receipt by Crossroads of an Acknowledgement and Consent of
Guarantor, duly executed by David Herman and William Red, (i) consenting to the terms of this
Ratification Agreement and (ii) ratifying their existing Validity Guaranty.

               9.8    The Merchant Coterie Subordination Agreement shall have been entered
into by Crossroads and Merchant Coterie

         10.     ADDITIONAL CONDITIONS PRECEDENT TO ALL LOANS.

      In addition to the satisfaction of the conditions under Section 9 of this Ratification
Agreement, the following are conditions to Crossroads' obligation to extend further loans,
advances or other financial accommodations to Bon Worth pursuant to the Credit Agreement:


                                                   14
HTPL: 739735v5
 Case 19-10317        Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46                 Desc Exhibit
                         Ex 3 Ratification Agreement Page 16 of 21


                10.1 with respect to further credit after expiration ofthe Interim Financing Order,
on or before the expiration of the Interim Financing Order, the Bankruptcy Court shall have entered
the Permanent Financing Order;

               10.2 requests for further credit shall be for purposes and in amounts in
accordance with the Budget (subject to the variances permitted under Section 5.3(c) of the
Ratification Agreement);

               10.3 subject to the Financing Order, all fees and expenses required to be paid to
Crossroads pursuant to the Ratification Agreement and the Credit Agreement, as amended thereby,
shall have been paid or shall be paid concurrently with the making of the Loans after the
Ratification Closing Date; and

              10.4 other than the Existing Defaults and Bankruptcy Events, no Default or
Event of Default shall have occurred or be existing under any of the Loan Documents, as amended,
supplemented or otherwise modified pursuant this Ratification Agreement and assumed by Bon
Worth.

          11.    MISCELLANEOUS.

               11.1 Amendments and Waivers. Neither this Ratification Agreement nor any
other instrument or document referred to herein or therein may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought.

                11.2 Further Assurances. Bon Worth shall, at its expense, at any time or times
duly execute and deliver, or shall use its best efforts to cause to be duly executed and delivered,
such further agreements, instruments and documents, and do or use its best efforts to cause to be
done such further acts as may be reasonably necessary or proper in Crossroads' opinion to
evidence, perfect, maintain and enforce the security interests of Crossroads, and the priority
thereof, in the Collateral and to otherwise effectuate the provisions or purposes of this Ratification
Agreement, any of the other Loan Documents or the Financing Order.

               11.3 Counterparts. This Ratification Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all of which shall together
constitute one and the same agreement.

               11.4 Costs and Expenses. Subject to the terms of the Financing Order, Bon
Worth shall pay to Crossroads on demand, as part of the Obligations, all reasonable costs and
expenses that Crossroads pays or incurs in connection with the negotiation, preparation,
consummation, administration, enforcement, and termination of this Ratification Agreement and
the other Loan Documents and the Financing Order. Crossroads is hereby authorized to charge
any amounts payable hereunder directly to the loan account(s) maintained by Crossroads with
respect to Bon Worth.

                11.5 Effectiveness. This Ratification Agreement shall become effective upon
the execution hereof by Bon Worth and Crossroads, the entry of the Interim Financing Order, and
the satisfaction of the conditions set forth in Section 9 and 10 above.

                                                 15
HTPL: 739735v5
 Case 19-10317     Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46        Desc Exhibit
                      Ex 3 Ratification Agreement Page 17 of 21


       IN WITNESS WHEREOF, the parties hereto have caused this Ratification Agreement to
be duly executed as of the day and year first above written.



                                                COMPANY:

                                                BON WORTH, INC.

                                                By: _ _ _ _ __ _ __ _ __
                                                Name: _____ _ _ __ _ __
                                                Title: _ _ __ _ _ _ __ _ __


                                                CROSSROADS FUNDING I, LLC

                                                By: _ __ _ _ __ _ _ __ _
                                                Name:
                                                        - -- - - -- - - --
                                                Title: ___ __ _ _ _ _ _ _ __




                                           16
HTPL:73973Sv5
 Case 19-10317   Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46   Desc Exhibit
                    Ex 3 Ratification Agreement Page 18 of 21


                                EXHIBIT A
                                    to
                 RATIFICATION AND AMENDMENT AGREEMENT

                             SUMMARY BUDGET

                                 (see attached)




HTPL:739735v5
 Case 19-10317   Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46   Desc Exhibit
                    Ex 3 Ratification Agreement Page 19 of 21


                                EXHIBITB
                                    to
                 RATIFICATION AND AMENDMENT AGREEMENT

                        Form of Interim Financing Order

                                 (see attached)




HTPL: 739735v5
 Case 19-10317   Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46   Desc Exhibit
                    Ex 3 Ratification Agreement Page 20 of 21


                                EXHIBIT C
                                    to
                 RATIFICATION AND AMENDMENT AGREEMENT


                 Form of Merchant Coterie Subordination Agreement




HTPL: 739735v5
 Case 19-10317      Doc 16-4 Filed 08/16/19 Entered 08/16/19 17:32:46   Desc Exhibit
                       Ex 3 Ratification Agreement Page 21 of 21


                                  EXHIBITD
                                      to
                   RATIFICATION AND AMENDMENT AGREEMENT


                                      Existing Defaults


Section 7.2 of the Credit Agreement




HTPL: 739735v5
